Dissenting Opinion by
Mr. Justice Moschzisker :
The majority opinion states “it is apparent that the defendant’s servants at least knew of, if they did not *496create, the unsafe condition of the platform”; to my mind, it is equally obvious that the plaintiff must have had the same knowledge, or that it was his own fault if he lacked the information. . He was an experienced traveler, and the testimony makes it evident that, had he exercised ordinary care, he must have known the condition of the platform from which he fell. Even if he did not observe that which was plainly to be .seen, when he left the body of the car, turned and “moved his foot forward,” had he given ordinary thought to his action, he must have been impressed with the fact that the platform continued on a level, and hence, that the car steps were not where they should be. In other words, upon reaching the platform, if it had been in its ordinary condition, one turn would have brought the plaintiff to the car steps; he knew that these steps did not extend out from the extreme side lines of the car, hence, when he continued upon the level platform out to such side lines and walked over, it must have been obvious to him that he was stepping into space. As I read the testimony, it is plain the plaintiff did not exercise ordinary care; he was so clearly guilty of contributory negligence that the court below should have ruled the point as a matter of law; thus understanding the case, I note my dissent.